Citation Nr: 9919333	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for an upper 
respiratory condition, not otherwise specified, including as 
due to exposure to herbicides.

2.  Entitlement to service connection for nerve damage, not 
otherwise specified, due to exposure to herbicides.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from June 1970 to February 
1972, including service in Vietnam from July 1971 to February 
1972.

This appeal is from June 1996 and February 1997 decisions of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).

The June 1996 rating decision denied service connection for 
the conditions claimed as due to exposure to herbicides 
(Agent Orange) and to reopen a claim disallowed in November 
1992 for service connection for hemorrhoids.  The February 
1997 decision also styled the Agent Orange issues as whether 
there was new and material evidence to reopen the claims, 
apparently in response to the appellant's submission of 
additional evidence with a statement characterizing the 
evidence as new and material.

The February 1997 decision clearly adjudicated the merits of 
the Agent Orange claims on the entire record, and the 
appellant's April 1997 substantive appeal was timely as to 
the June 1996 decision.  The Board construes this appeal as 
from the initial denial of service connection for upper 
respiratory and nerve conditions and reviews the claims de 
novo.

In a statement of March 1996, the appellant reasonably raised 
additional claims for service connection for multiple 
conditions alleged to have resulted from exposure to Agent 
Orange.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence that he currently has a chronic respiratory 
disorder.

2.  The appellant has not submitted competent medical 
evidence that currently diagnosed lumbar radiculopathy or 
right upper extremity median neuropathy is acute or subacute 
peripheral neuropathy.

3.  The appellant has not submitted competent medical 
evidence of a nexus between lumbar radiculopathy or right 
upper extremity median neuropathy with in-service exposure to 
herbicides.

4.  VA denied a claim of entitlement to service connection 
for hemorrhoids in November 1992.

5.  VA notified the appellant by letter of December 16, 1992, 
of the November 1992 decision and of his appellate rights; 
the appellant did not appeal within a year of the date of the 
notice.

6.  Evidence presented or secured since November 1992 is 
either a photocopy of evidence of record in November 1992 or 
does not pertain to diagnosis, treatment, or onset of 
hemorrhoids.



CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for an upper 
respiratory condition and for nerve damage as due to exposure 
in service to herbicides are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The rating decision of November 1992 disallowing service 
connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1998).

3.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for hemorrhoids is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records of medical history and physical 
examination on entrance into the service are negative for 
respiratory findings, neurologic findings, and hemorrhoids.  
In November 1970, the appellant was seen for complaints of 
chest pain in the front of his heart for the past two days, 
which radiated down his left arm.  He was coughing and had no 
sore throat.  On examination the chest was within normal 
limits.  A chest x-ray study was negative.  He was given an 
expectorant and Tylenol.  Two days later, the cough was gone, 
but he still complained of chest pain.  He was prescribed 
Parafon Forte.  In June 1971, the appellant complained of 
hemorrhoids, which were not palpable on examination.  A 
February 1972 report of physical examination for separation 
was negative for respiratory or neurologic complaints or 
findings, and for complaints or findings of hemorrhoids.

Private medical records of March 1985 to May 1992 from South 
Louisiana Medical Center (SLMC) are of record.  In March 
1985, the appellant was seen for a sprained finger; 
neurologic examination was intact.  Subsequently in March 
1985, the appellant sought treatment for complaints of 
painful hemorrhoids for three days.  Examination revealed 
small external hemorrhoids and anal fistulas.  The diagnosis 
was fistula in ano.  Subsequent March 1985 examination found 
no significant hemorrhoids and positive perianal abscess; the 
plan was to treat the abscess.  Pre-operative notes stated 
the appellant was scheduled for hemorrhoidectomy and 
fistulotomy in the morning.  A subsequent pre-operative note 
said the appellant was scheduled for fistulotomy.  
Hemorrhoidectomy would be performed if indicated.  The 
appellant had a surgical fistulotomy in April 1985.  The 
admission history and physical report noted a one-year 
history of hemorrhoids; the impression on physical 
examination was hemorrhoids by history.  The surgical report 
described the findings by proctoscope and the fistulotomy.  
It was silent about hemorrhoids.

In July 1985, the appellant was seen for complaints of chest 
pain, thought to be musculoskeletal.  He was seen in December 
1986 for atypical chest pain; he was noted to have just 
finished a course of antibiotics for upper respiratory 
infection.  Complaints of chest pain in April 1988 were 
diagnosed as costochondritis; examination found the lungs 
clear to auscultation.  When seen in November 1988 for chest 
pain, so diagnosed, physical examination found the lungs 
clear to auscultation.  The appellant was hospitalized in 
December 1989 for atypical musculoskeletal chest pain, and 
physical examination showed the lungs clear bilaterally to 
auscultation; neurological examination was nonfocal.  In 
January 1990 chest pain was assessed as consistent with 
esophageal reflux.

In February 1992, the appellant complained of low back pain.  
He also complained of productive cough with shooting pain 
into the axilla with deep breathing.  Examination revealed 
lumbar muscle tightness.  Respiratory examination revealed 
mild rhonchi.  A lumbar x-ray study revealed grade I 
spondylolisthesis at L5-L1, and chest x-ray study was within 
normal limits.  In March 1992, examination revealed peri-
rectal abscess, which was surgically drained.

On VA general medical examination in July 1992, the appellant 
reported low back pain off and on since 1980 with a history 
of diagnosis of spondylolisthesis by x-ray.  He now 
complained of pain radiating to the left leg and numbness for 
the last two months.  He denied chest pain and shortness of 
breath.  On physical examination, breaths were 16 per minute.  
The appellant denied cough with sputum.  The chest wall was 
bilaterally symmetrical.  There were normal ventricular 
breath sounds without wheezing, rales, or rhonchi.  There was 
a 15-cm vertical scar over the lateral aspect of the left 
elbow.  On neurologic examination associated with 
musculoskeletal complaints, there was diminished pin prick 
and light touch diminished over the L-5 distribution on the 
left side.  The neurologic system otherwise showed normal, 
equal motor power, tone, and coordination bilaterally.  Deep 
tendon reflexes were 2+ and equal.  The examination 
impression was chronic low backache secondary to 
spondylolisthesis.  A July 1992 chest x-ray report was 
essentially negative and stable compared with an examination 
of June 1991; the CT [cardiothoracic] ratio and pulmonary 
vasculature were normal.

On VA examination of the spine in July 1992, the examiner 
noted essentially the same history as did the general medical 
examiner.  The appellant reported some numbness in the left 
leg, mainly in the posterior, all the way to the foot and 
heel.  On examination, reflexes were slightly decreased in 
the left Achilles tendon.  There was decreased sensation in 
the first dorsal web space of the left foot.  The impression 
was spondylolisthesis, grade I, L5-S1, with sciatica.

On VA examination of the anus and rectum in July 1992, the 
appellant reported having a hemorrhoidectomy in 1985 and a 
fistulotomy in February 1992.  He denied current problems.  
Objective examination found a scarred fistula opening and was 
negative for hemorrhoids externally and internally.  The 
diagnosis was normal examination.

On VA general medical examination in November 1992, the 
appellant complained of numbness of the left leg and of 
middle chest pain for a month.  Examination found the 
respiratory system and the nervous system normal.  A November 
1992 chest x-ray was normal.  On VA examination of the spine 
in November 1992, the neurological element of the examination 
was normal.

In November 1992, the RO disallowed a claim of entitlement to 
service connection for hemorrhoids.  The RO found a single 
episode of treatment for hemorrhoids in service, which were a 
temporary condition shown by the separation examination to 
have resolved prior to separation.  The RO found no permanent 
residual disability.  The RO notified the appellant of the 
denial in a letter of December 1992 and also provided 
information about his appellate rights.  The appellant did 
not disagree with the disallowance within one year of the 
date of the letter.

In November 1995, the appellant submitted a statement seeking 
to reopen his claim for service connection for hemorrhoids 
and seeking service connection for "exposure to Agent 
Orange."  He averred that he had nerve damage throughout his 
body and upper respiratory problems, which he believed were 
due to exposure to Agent Orange.

In a statement of March 1996, the appellant reported his 
entire occupational history and asserted that he was never 
exposed to any chemicals in the occupational environment 
other than to Agent Orange while in Vietnam.

In April 1996, the appellant submitted treatment record from 
R. Morvant Jr., M.D., from August 1987 to March 1989.  In 
August 1987, the appellant sought treatment after he hit the 
posterior aspect of his left elbow on a tractor at work.  
Electrodiagnostic studies showed probable involvement of the 
left radial nerve below the innervation of the triceps.  A 
repeat EMG/NCV [electromyogram/nerve conduction velocity] in 
October 1987 was normal for nerve conduction velocity and the 
electromyogram showed improved function of the radial nerve.  
The records show apparent waxing and waning symptomatology, 
including left radial nerve involvement affecting the left 
forearm and hand.  There was ongoing conservative treatment 
aimed at avoiding surgery, with surgical consultation with an 
upper extremity specialist recommended if the veteran wished 
to pursue that option.  

The records from Dr. Morvant refer to consultation with Dr. 
Faust.  In April 1996, Dr. Faust's office informed the RO 
that it had no records on the appellant.

The appellant submitted treatment records from November 1993 
to April 1996 from the Leonard Chalbert Medical Center 
(LCMC).  In November 1993, the appellant sought treatment for 
complaints of swelling of his hands and feet for the past 
week, and numbness of the left hand and left anterior chest 
wall for two days.  He denied radiation.  On examination, the 
diagnosis was extremity edema of unknown etiology.  In 
January 1994, he complained of episodic hand and foot 
swelling associated with numbness, especially when lying on 
his arm at night.  Review of symptoms was negative for cough 
or chest pain.  Examination found the lungs clear and motor, 
sensory, and reflex neurology intact.  The diagnosis was 
essential hypertension and non-specific arthralgia.  In 
February 1992, complaints of chest wall pain were diagnosed 
as such, with the lungs clear on examination.  In March 1993, 
he complained of numbness in the right hand.  A June 1994 
treatment record noted a diagnosis of right median neuropathy 
(carpal tunnel) by nerve conduction study in April 1994.  In 
December 1994, there was a diagnosis of bronchitis with a 
negative chest x-ray study.  On October 1995, the appellant 
complained of sore throat and sinus pain for two days and of 
chronic low back pain and left leg numbness, diagnosed on 
examination as bronchitis and chronic low back pain.

On VA examination of the peripheral nerves in April 1996, the 
appellant reported numbness in both legs, the left since 1993 
and the right starting recently.  He reported history of 
spondylolisthesis and spondylitis by x-ray.  He also reported 
numbness and weakness in the right hand diagnosed as carpal 
tunnel syndrome by electromyogram (EMG).  He also reported 
the onset of left wrist problems in 1987, which got worse 
until he had surgery to transpose the left radial nerve; the 
left hand got better but was still weak.  On examination, he 
walked with a limp and used a cane.  Straight leg raising was 
positive bilaterally.  There was a surgical scar on the right 
[sic] elbow extending to the mid forearm.  Hand strength was 
within normal limits bilaterally and without sensory deficit.  
Reflexes were 1+ bilaterally, except for the radius on the 
left side, which was not elicitable.  Knee jerks were 1-2+, 
but it was difficult to get any ankle check.  The lower 
extremities had weak plantar flexors and dorsal flexors, and 
some weakness of the quadriceps on the left.  The diagnoses 
were spondylolisthesis and spondylitis of L5-S1 with 
radiculopathy; history of carpal tunnel syndrome; and status 
post-transposition of the left radial nerve.

On VA examination of the respiratory system in April 1996, 
the appellant complained of shortness of breath and chest 
pain with activity.  Objective findings were essentially 
normal; there were no rales or wheezing.  There was no active 
disease.  The diagnosis was no objective finding of active 
pulmonary disease.  Chest x-ray was negative.

In September 1996, the appellant submitted records from SLMC 
that were mostly photocopies of records submitted in May 
1992.  Those that were not pertained to treatment of blood 
pressure; a record of April 1996 noted a complaint of right 
wrist pain as well as complaints about other joints and an 
assessment of degenerative joint disease.

A March 1998 VA report of an EMG of the lower extremities 
shows an impression of the presence of a left L4 
radiculopathy.

The appellant testified at a hearing before the undersigned 
in June 1998.  He reported he was treated for a respiratory 
condition in Vietnam in which he had coughing and lung pain.  
He said he was told it was a virus; he was treated with 
antibiotics and the problem resolved.  He stated he had no 
other treatment in service.  He said he saw Dr. Reed for 
similar complaints within a year after separation; Dr. Reed 
told him it was a virus, and again the condition cleared with 
antibiotics.  He testified he had tried repeatedly to 
retrieve Dr. Reed's records, but he was told the doctor had 
retired and the records were unobtainable.  He said that the 
respiratory condition recurred for about six months of every 
year; he repeatedly went to the hospital, got antibiotics, 
and the condition cleared.  He indicated that VA had the 
pertinent private treatment records.  He said the private 
doctors also said it was a viral infection.  He referred to 
private records that showed possible chronic bronchitis and 
he said VA had given him a ventilator and cough syrup.

Regarding the claimed nerve damage, he testified it first hit 
him in 1980 as tingling in his legs that ran up his back, and 
it increased every year.  He said he had "neuro-something" 
in his spine.  He said there is a treatment of soft tissue 
sarcoma that would fix the nerves in his back and leg.  When 
his representative asked if a doctor had explained that to 
him, he said, "No."  He explained that he always asked, but 
they had not been able.  He said all his nerves were going 
bad, and it is in his arm, also.  He said his arm stopped 
working in 1991.  It just stopped one morning, and now he has 
radial nerve damage.  In service, he had a foot problem when 
he sprained it, but it stopped after about a month without 
treatment.  The appellant said, in essence, the diagnosis for 
his nerves were radial nerve damage and carpal tunnel.  He 
said his nerve condition in the legs was from soft tissue 
sarcoma, and that tingling in the left leg began about 20 
years after service, and the right leg has started tingling 
also.

Regarding hemorrhoids, the appellant said he was diagnosed 
and treated in service one time with Preparation H.  
Subsequently, since service, he has treated flare-ups with 
Preparation H.  He said when treated at SLMC, he was given a 
shot of penicillin and told to use the penicillin.  He 
reported having flare-ups three to four days a month with 
bleeding, which resolves with Preparation H and baths.  He 
said the hemorrhoids had been continuous throughout the 
years.  He said he had surgery for them at SLMC in 1985, but 
he was still having the same trouble.  He said the surgery 
was for fistula and hemorrhoids at the same time.  He said he 
had been going to the VA hospital for over six years, 
complaining of hemorrhoids, but they had never checked them.  
He said he was still having hemorrhoids, which he still 
treated with Preparation H and hot baths, but they still 
flare up and bleed when they flare up.

In a brief of April 1999, the appellant's representative, 
Disabled American Veterans (DAV), has argued that should the 
Board find the appellant's claims not well grounded, the 
Board must remand the claim for further development 
consistent with VA's Adjudication Procedure Manual M21-1, 
Part VI,  2.10f (Aug. 5, 1996) (If claim is potentially 
plausible on factual basis regional office must initiate 
development; duty to assist will prevail while development is 
undertaken), and Part VI,  1.01b (Feb. 12 1997) (medical 
examination to be requested if reasonable probability of 
well-grounded claim exists and evidence of record 
insufficient for rating purposes).  The representative argues 
that the United States Court of Veterans Appeals (now United 
States Court of Appeals for Veterans Claims) has ruled that 
the provisions of the Adjudication Procedure Manual M21-1 
(M21-1 or Manual) are "'substantive' because they have the 
force and effect of law and narrowly limit administrative 
action," citing Fugere v. Derwinksi, 1 Vet. App. 103, 107 
(1990).

DAV further asserted that the Board must not follow the 
ruling in Meyer v. Brown, 9 Vet. App. 425, 434 (1996) 
("[I]interpretation of [38 C.F.R.] § 19.9 as requiring 
remand whenever a claim is found to be not well grounded 
could make 38 U.S.C. § 5107(a) a nullity . . . as to the 
requirement for a well-grounded claim and the applicability 
of VA's duty to assist in the development of a claim).  DAV 
averred that the Meyers Court did not take cognizance of the 
language in section 5107(a), "Except when otherwise provided 
by the Secretary [of Veterans Affairs] in accordance with the 
provisions of this title," which precedes the requirement 
for a well grounded claim and the language, "The Secretary 
shall assist such a claimant in developing the facts 
pertinent to the claim."  DAV asserted that the cited 
paragraphs of M21-1 are such a "provision otherwise," and 
therefore those manual provisions are beyond the scope of the 
Meyers decision, and therefore the Board may not follow 
Meyers.

II.  Analysis

In seeking VA disability compensation for an upper 
respiratory condition and for nerve damage, the appellant 
seeks to establish that current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  In claims based on alleged 
exposure to certain herbicides [hereinafter Agent Orange], 
there is a presumption that veterans who served in Vietnam 
were exposed if the veteran has a disease on the list of 
those for which the presumption is afforded.  38 C.F.R. 
§ 3.309(e) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record that have not already been the object 
of his or VA's efforts to obtain.  He testified that Dr. 
Reed's records are unobtainable.  He authorized release of 
information from Dr. Faust, and Dr. Faust's office informed 
VA directly that it has no records for the appellant.  The 
application for disability compensation is complete, and VA 
has no duty to inform him of the necessity to submit any 
evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Additionally, the appellant can satisfy the incurrence in 
service and medical nexus requirements of a well-grounded 
claim by submitting evidence that a condition was noted 
during service, evidence that there is subsequent continuity 
of symptomatology with the condition noted during service, 
see 38 C.F.R. § 3.303(b) (1998), and a medical opinion of a 
nexus between the current disability and the symptomatology 
in service.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Whether lay evidence is sufficient, or medical evidence is 
required, to demonstrate a condition was noted in service and 
symptomatology was continuous thereafter depends on whether 
the matter to be proven is within lay competence to observe 
or requires medical expertise to render the evidence or 
opinion cognizable.  Id. 

The appellant's representative had made specific arguments 
regarding VA's obligations in the event the Board finds the 
appellant's claims not well grounded.  The appellant's 
representative argues VA has a heightened duty to assist the 
appellant because of his apparent incapacity to help himself.  
Specifically, the representative argues the Secretary, 
through a VA administrative manual, has volunteered and 
obligated VA to assist the appellant to develop his claim 
even if it is not well grounded, instructing through the 
manual to develop the evidence in a claim to determine if it 
is well grounded.

The Board cannot agree.  The United States Court of Appeals 
for Veterans Claims has quite clearly and consistently held, 
"Only when the claim is well grounded does the Secretary 
have an obligation to 'assist such a claimant in developing 
the facts pertinent to the claim.'"  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  Subsequently the Court held that 
38 C.F.R. § 19.9 (providing for remand if further evidence is 
necessary for a proper appellate decision) does not require 
the Board to remand a claim for additional development prior 
to determining that it is not well-grounded, and the 
Secretary is not required to seek any further development in 
the absence of a well-grounded claim.  Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) (a decision that a claim is not well 
grounded is a proper appellate decision within the meaning of 
38 C.F.R. § 19.9).

The Court's precedents bind the Board.  38 U.S.C.A. § 7261 
(West 1991).  The Board is bound by statute.  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  Manual 
provisions do not bind the Board.  38 C.F.R. § 19.5.  
Although the Court has held that substantive manual 
provisions have the force of regulations, Fugere v. 
Derwinski, 1 Vet. App. 103 (199), the Court has not held the 
provisions cited by the appellant's representative to be 
substantive provisions.  Absent a ruling by the Court that 
the cited manual provisions are substantive and consistent 
with statute, the Board cannot order further assistance to 
the appellant.

A.  Respiratory Condition

The appellant has not submitted a competent current diagnosis 
of a chronic respiratory condition.  There is evidence of 
treatment for numerous complaints of chest pain, with two 
episodes of bronchitis, but there is no diagnosis of a 
chronic disorder.  The most recent examination, done by VA in 
April 1996, was negative for any respiratory or pulmonary 
disorder.

The diagnosis of a disabling condition is a medical matter.  
Medical expertise is required to make the diagnosis.  A lay 
person is not competent to proffer his medical opinion as 
evidence on which to well ground a claim.  Espiritu, 2 Vet. 
App. 492.  The appellant's testimony that he has a 
respiratory condition is a lay person's medical opinion, and 
the Board cannot accept is as evidence upon which to well-
ground a claim.  Id..

The appellant has filed a claim for service connection for a 
disability without submitting competent medical evidence he 
currently has the claimed disability.  A claim for a 
disability he does not have cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Absent evidence of a current disability, the question whether 
the appellant has submitted evidence that satisfies any of 
the other criteria of a well-grounded claim is moot.  The 
appellant's claim is not well grounded, and VA has no duty to 
assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).

B.  Nerve Damage

The appellant has asserted he is suffering nerve damage 
throughout his body due to exposure to Agent Orange.  He has 
not submitted any competent medical evidence of a diagnosis 
of a systemic nerve disorder.  He has submitted medical 
evidence of lumbar radiculopathy related to orthopedic 
deformities and diseases.  He has submitted medical evidence 
of right median neuropathy (carpal tunnel syndrome).  He has 
submitted medical evidence of left radial nerve injury on the 
job in 1987.

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  The only neurologic disorder 
listed at 38 C.F.R. § 3.309(e) is acute and subacute 
peripheral neuropathy.  Acute and subacute peripheral 
neuropathy is defined in the regulation as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e) note 2.  In 
order to be presumptively service connected, acute and 
subacute peripheral neuropathy must be manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The veteran does not have a diagnosis of acute or subacute 
peripheral neuropathy, nor has he presented evidence of 
diagnosis of such a condition disabling to a degree of at 
least ten percent within a year of February 1972, his last 
date in Vietnam.  As he does not have evidence of a disease 
listed at 38 C.F.R. § 3.309(e), he is not presumed to have 
been exposed to Agent Orange.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  61 Fed. Reg. 
41,442-41,449 (1996).  The Board deems the finding to be an 
instruction that VA shall not find the facts otherwise.  
Instructions of the Secretary are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).

The appellant's testimony reveals that his claim is 
essentially that he has a systemic neurologic disorder 
resulting from exposure to Agent Orange.  Incorporating the 
Secretary's instruction into this case, a well-grounded claim 
for compensation for a disorder presumptively due to exposure 
to Agent Orange must include competent medical evidence of a 
current diagnosis of a disorder on the list of disorders that 
triggers the section 3.309(e) presumption.

The appellant has not submitted competent medical evidence 
that he has a systemic neurologic disorder, to include acute 
or subacute peripheral neuropathy, or that he had such a 
condition disabling to a degree of at least ten percent 
within a year of February 1972.  His opinion that he does is 
the medical opinion of a lay person, which cannot well ground 
his claim.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  A 
claim for a disability the claimant does not have cannot be 
well grounded.  Rabideau, 2 Vet. App. 141.

Neither has the appellant submitted any competent medical 
evidence that his lumbar radiculopathy or right median 
neuropathy is related to any disease or injury in service, 
including exposure to herbicides.

The appellant's claim for neurologic disorder claimed as 
secondary to herbicide exposure is not well grounded, and VA 
has no duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).

C.  New and Material Evidence -- Hemorrhoids.

When the RO denied the appellant's claim for service 
connection for hemorrhoids in November 1992, and the 
appellant did not appeal within one year of the date of the 
December 1992 letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (1998).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).    
No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1992 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since December 1992 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The appellant's testimony of June 1998 is new evidence.  The 
records from SLCM, except for some unrelated to hemorrhoids, 
are duplicates of the records submitted in May 1992, and 
therefore are not new and cannot be a basis to reopen this 
claim.

In November 1992, when the RO found no permanent residuals of 
an episode of hemorrhoids in service, there was of record a 
July 1992 VA examination report that showed the appellant had 
no hemorrhoids.  The Board construes the November 1992 
decision as having found the appellant had not submitted 
evidence that he then had hemorrhoids.

In his June 1998 hearing testimony, the appellant stated he 
then had hemorrhoids, and had had them continuously since 
service.  He described symptoms of bleeding and he described 
his self-treatment regimen.  The appellant is competent to 
testify to continuous rectal bleeding and to what he does for 
it.  However, a hemorrhoid is a medical diagnosis that the 
appellant is not competent to make, Espiritu, 2 Vet. App. 
492, and the Board cannot take his statement as evidence that 
he currently has hemorrhoids.  Id.

The appellant's testimony provides evidence of continuity of 
symptomatology, but because the appellant lacks medical 
competence, the testimony cannot be taken as evidence of 
hemorrhoids.  Such medical evidence as there is shows that 
the symptoms he described at his hearing had previously been 
found to be symptoms of fistula or abscess, not of 
hemorrhoids.  Thus, the testimony, to the extent that it is 
meant to be evidence the appellant developed hemorrhoids in 
service and has them still, is a lay medical diagnosis.  As 
such, it does not "contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's . . . 
disability."

In sum, the evidence submitted since November 1992 comprises 
the appellant's lay medical opinion that he has hemorrhoids 
that began in service.  Whereas his lay medical opinion 
cannot be new and material, Espiritu, 2 Vet. App. 492, the 
evidence cannot be so significant as to require the claim be 
reopened and the entire record reviewed to decide the claim 
fairly.  38 C.F.R. § 3.156(a).  Evidence must be both new and 
material to require that the claim be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).  The Board cannot reopen the claim for 
service connection for hemorrhoids based on the evidence 
presented or secured since the November 1992 disallowance of 
the claim.


ORDER

Whereas claims of entitlement to service connection for an 
upper respiratory condition and nerve damage claimed as due 
to exposure to herbicides are not well grounded, the claims 
are denied.  Whereas new and material evidence has not been 
presented or secured to reopen a claim of entitlement to 
service connection for hemorrhoids, the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

